


Exhibit 10.6

 

SUREWEST COMMUNICATIONS

2000 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

OFFICER/KEY EMPLOYEE

(TIME BASED)

 

Payment for Shares

No payment is required for the Shares you receive.

 

 

Vesting

The Shares vest in installments as shown in the Notice of Grant of Award. Except
as otherwise provided in this agreement, you must remain employed through the
applicable Full Vest Date.

 

 

 

In addition, the Shares vest in full if any of the following three events or
conditions or circumstances occur:

 

 

 

1.

Your service as an Employee terminates because of death or Disability, or

 

 

 

 

2.

The Company is subject to a Change in Control while you are an Employee of the
Company, and there is a Change of Control agreement which vests your rights
hereunder, and all conditions and contingencies relating to the vesting have
occurred, in which event any acceleration shall be governed and controlled by
the terms and conditions of such agreement, or

 

 

 

 

3.

You voluntarily retire and all the following terms and conditions apply:

 

 

a.

You have attained age 55 with five years of service to the Company or have
reached age 65, and

 

 

 

 

 

 

b.

You freely and voluntarily retire without coercion or, at the request of the
Company, as the Company shall determine in its own discretion, and

 

 

 

 

 

 

c.

The Company, in its sole discretion, determines that on the date of your
retirement (1) your performance is satisfactory, (2) you are not in violation of
any provision of the Company’s Code of Ethics, (3) that but for your election to
retire, the Company would continue your employment until the unvested Shares
vested in accordance with the vesting schedule, and (4) the

 

1

--------------------------------------------------------------------------------


 

 

 

Company determines, in its sole discretion, that the Company’s financial
condition would not be adversely impaired, impacted or affected by vesting the
remaining unvested Shares.

 

 

 

The vesting terms under this agreement can also be accelerated partially or in
whole by the Compensation Committee at its sole discretion, but accelerated
vesting shall not permit any distribution except in compliance with
Section 409A.

 

 

Shares Restricted

Unvested Shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares, except as
provided in the next sentence. With the consent of the Committee, you may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. A transferee of Restricted Shares must agree in writing on a form
prescribed by the Company to be bound by all provisions of this agreement.

 

 

Forfeiture

Except as otherwise provided for or set forth below or elsewhere in this
document, if your service as an Employee of the Company terminates for any
reason (except as provided in this Restricted Stock Agreement), then your Shares
will be forfeited to the extent that they have not vested before the termination
date and do not vest as a result of the termination. This means that the
Restricted Shares will immediately revert to the Company. You receive no payment
for Restricted Shares that are forfeited.

 

 

 

The Company determines in its sole discretion when your service terminates for
this purpose.

 

 

Stock Issuance

Your Restricted Shares will be issued and held for you by the Company. After
Shares have vested, Shares will be released to you.

 

 

Voting and Dividend Rights

You have the same voting, dividend and other rights as the Company’s other
shareholders.

 

 

Withholding Taxes

No Shares will be issued to you unless you have made acceptable arrangements to
pay any withholding taxes that may be due as a result of this award or the
vesting of the Shares. As determined by the Committee, these arrangements may
include withholding Shares that otherwise would be released to you when they
vest.

 

2

--------------------------------------------------------------------------------


 

 

As determined by the Committee, these arrangements may also include surrendering
Shares that have been owned by you. The fair market value of the Shares you
surrender, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes.

 

 

Restrictions on Resale

By signing this agreement, you agree not to sell any Shares at a time when
applicable laws or Company policies prohibit a sale. This restriction will apply
as long as you are an Employee of or Consultant to the Company, or for any other
waiting or other period following separation from service as may be required by
Section 16 of the Exchange Act.

 

 

No Retention Rights

Neither your award nor this agreement gives you the right to be employed or
retained by the Company or a Subsidiary in any capacity.

 

 

Adjustments

As more fully described in the Plan, in the event of a stock split, a stock
dividend or a similar change in Company stock, the number of Restricted Shares
that remain subject to forfeiture will be adjusted accordingly.

 

 

Applicable Law

This agreement will be interpreted and enforced under the laws of the State of
California (without regard to choice-of-law provisions).

 

 

The Plan and Other Agreements

The text of the Plan is incorporated in this agreement by reference, and shall
prevail over any inconsistent provisions herein, except in cases where you have
a change of control agreement in which case the agreement shall govern and
control vesting, distribution and payment of this Award.

 

 

Deference to Committee

The Committee has discretionary authority with respect to the construction and
interpretation of this Award.

 

3

--------------------------------------------------------------------------------


 

This agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award.  Any prior agreements, commitments or
negotiations concerning this Award are superseded.  This agreement may be
amended only by another written agreement, signed by both parties.  Except as
otherwise expressly provided in this agreement, any capitalized terms used in
this agreement shall have the meaning ascribed to it in the SureWest
Communications 2000 Equity Incentive Plan, as amended and restated.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.  IN THE EVENT OF A CONFLICT BETWEEN
THE TERMS OF THIS AGREEMENT AND THE PLAN, THE PLAN SHALL GOVERN.

 

4

--------------------------------------------------------------------------------


 

 

Notice of Grant of Award and

SureWest Communications

Award Agreement

ID: 68-0365195

 

8150 Industrial Avenue

 

Roseville, CA 95678

 

 

 

Name [Insert recipient’s name]

Award Number: [Insert Award Number]

Address [Insert recipient’s address]

Plan:

2000

City, State Zip

ID:

[Insert recipient’s ID number]

 

 

Effective [Insert Date], you have been granted an award of XXXXXX shares of
SureWest Communications (the Company) common stock.  These shares are restricted
until the vest date(s) shown below.

 

The current total value of the award is $[Insert dollar value of award].

 

The award will vest in increments on the date(s) shown.

 

Shares

 

Full Vest

 

 

 

 

 

 

 

 

 

 

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Shares are granted under and governed by the
terms and conditions of the SureWest Communications 2000 Equity Incentive Plan
(the “Plan”) and the Restricted Stock Agreement, both of which are made a part
of this document.  In the event of a conflict between this Agreement and the
terms of the Plan, the terms of the Plan shall govern.

 

 

 

 

SureWest Communications

 

Date

 

 

 

 

 

 

EMPLOYEE NAME

 

Date

 

Page 1 of 1

--------------------------------------------------------------------------------
